Title: To George Washington from Henry Knox, 19 October 1781
From: Knox, Henry
To: Washington, George


                  
                     
                      9 OClock evening of the 19th October 1781
                  
                  I have just received my dear General an inaccurate report of the Cannon & Mortars which are in York, and which amount to 170 sixty five of which are brass—The extreme confusion in that place has prevented my officers being more particular at present, but I hope tomorrow to render a more certain account to your Excellency.  Knowing Colonel Tilghmans destination I thought even this important sketch might be of use.  No account has been received of Note at Gloucester.  I am with such respect & affection Your Excellencys Obedient Servant
                  
                     H. Knox
                  
               